Citation Nr: 1526331	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-25 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for disc herniation at L3-L4 with right lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for disc herniation at L3-L4 with right lumbar radiculopathy.

A portion of the Veteran's records are contained in the electronic Veterans Benefits Management System (VBMS).

Notably, in his September 2013 substantive appeal, the Veteran stated his desire that "VA back dates my service connected (sic) to my date of discharge from active duty."  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE). There can be no freestanding claim for an earlier effective date and that it would be error to entertain such a claim.

In this case, service connection for the low back disability in question was granted in an April 2010 rating decision.  The Veteran did not file a timely appeal of that decision, including the effective date assigned, and it is therefore final.  His September 2013 statement in this case is a freestanding claim for an earlier effective date.  Under Rudd, there can be no such claim.  To the extent that the Veteran is seeking an earlier effective date for the grant of service connection for his low back disability on appeal, such a claim is not inferred and will not be referred to the Agency of Original Jurisdiction (AOJ) for adjudication in the first instance.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA examination for his condition in March 2011.  In a February 2015 written brief, the Veteran's representative asserted that the Veteran's condition has worsened since that time and warrants reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also VAOPGCPREC 11-95 (1995) (VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination).

As the claim is being remanded, the Veteran's recent VA treatment records should also be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from March 2011 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected back disability.  The claims file, to include this remand should be reviewed by the examiner and such review must be noted in the examination report.

The examination of the spine should include range of motion testing.  The examiner is to indicate whether there is any pain, weakened movement, excess fatigability or incoordination on movement.  The examiner should also address whether there is any additional loss in range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, including lower extremity radiculopathy and any bowel or bladder impairment.

3.  After the requested development has been completed, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

